Citation Nr: 1643215	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  09-34 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a disability rating higher than 50 percent from November 10, 1994, to May 15, 2011, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU), for the period prior to May 16, 2011.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1975 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas. In a July 2004 rating decision, the RO granted service connection, effective November 10, 1994, for PTSD, and assigned a 30 percent disability rating. In an August 2008 decision, the Board increased the initial rating to 50 percent. The RO effectuated that increase in a September 2008 rating decision. The Veteran appealed the September 2008 rating decision, seeking an initial rating higher than 50 percent.

In May 2011, the Veteran had a Travel Board hearing before the undersigned Acting Veterans Law Judge (Acting VLJ). A transcript of that hearing is of record.

In a February 2015 decision, the Board continued the 50 percent rating for PTSD from November 10, 1994, to May 15, 2011, and granted a 70 percent rating for PTSD from May 16, 2011, forward.

The Veteran appealed the February 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court). The Veteran and VA submitted to the Court a Joint Motion for Partial Remand (JMPR), asking the Court to vacate and remand to the Board the portion of the February 2015 Board decision that denied a rating for PTSD higher than 50 percent from November 10, 1994, to May 15, 2011. In January 2016, the Court granted that motion.

The RO assigned the Veteran a total disability rating based on individual unemployability (TDIU) effective May 16, 2011. The Veteran's claim for a TDIU prior to that date remains pending. In February 2015, the Board remanded that issue to the RO to address. When the issue of the rating for PTSD from November 10, 1994, to May 15, 2011, was returned to the Board following the JMPR, the RO had not yet addressed the issue of a TDIU for an earlier period as instructed in the Board's remand. In light of the decision rendered herein with regard to the rating of PTSD, the remanded aspect of the TDIU claim is no longer relevant, and the Board re-assumes jurisdiction under Rice v. Shinseki, 22 Vet. App. 447 (2009), as part and parcel of the appeal for increased rating.


FINDINGS OF FACT

1.  From November 10, 1994, the Veteran's PTSD produced occupational and social impairment with deficiencies in most areas, such as work, mood, family relations, judgment, and thinking.

2.  Prior to May 16, 2011, the Veteran was rendered unable to secure and follow substantially gainful employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  From November 10, 1994, the Veteran's PTSD met the criteria for a 70 percent disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  For the period prior to May 16, 2011, the criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.1, 4.3, 4.7, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

With regard to the PTSD evaluation, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

VA provided the Veteran notice in letters issued in 2001 through 2012. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the January 2012 Board hearing, the undersigned Acting VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the Acting VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issue on appeal. The RO has substantially fulfilled the instructions in the Board remands.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.

PTSD Rating

The Veteran contends that prior to May 16, 2011, her PTSD produced disability that warranted a rating higher than 50 percent. She particularly notes the effects of her PTSD during that period on her ability to be around other people.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2.

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for rating mental disorders, including PTSD, under a General Rating Formula for Mental Disorders. Under that formula, the criteria for ratings of 50 percent or higher are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  ........................... 50 percent

38 C.F.R. § 4.130.

The Veteran has been diagnosed with PTSD resulting from sexual trauma during her service. In a VA psychology assessment in November 1994, she reported incidents of sexual trauma during her service. She related present depression, intrusive thoughts, and sleep disturbance. Mental health treatment continued, and clinicians prescribed medications. In June 1995, she was noted to have major depression and anxiety. She reported being easy startled if touched by a male. She indicated that she was functioning pretty well and occasionally socializing with friends. The treating clinician continued medications. In February 1996, the Veteran reported that since sexual trauma during service she had intrusive thoughts, insomnia, nightmares, and panic attacks. She stated that she became extremely agitated if touched while asleep. A treating psychiatrist listed an diagnosis of PTSD, and described it as moderate to severe. On follow-up in April 1996 she reported crying easily and intermittent suicidal thoughts without intent.

In July 1996, the Veteran had a hearing before a hearing officer at the RO. She reported having been diagnosed with PTSD. She indicated that she had trouble sleeping. She stated that her husband knew not to touch her when she was asleep, or she would be scared and jump out of bed. She indicated that she had to stop working at the post office because of knee problems.

In VA treatment in August 1996, the Veteran reported crying spells and frequent anxiety attacks. In November 1996, she indicated that anxiety had decreased after a medication adjustment. In March 1997, she reported improved sleep but increased irritability. In May 1997, she indicated that symptoms had decreased with a change in medication.

On VA PTSD examination in May 1997, the Veteran reported that since sexual traumas during service she had intrusive thoughts, nightmares, difficulty sleeping, and difficulty concentrating. She stated that she tended to avoid any kind of closeness with people. She reported that she often cried and felt very shaky. She stated she had a severe reaction if touched while sleeping. She reported that she was uncomfortable in crowds and avoided being in crowds. She indicated that her symptoms had led to several divorces and had led her to drop out of nursing school. She reported having held employment in the 1980s, including with a post office. She stated that she left that employment due to physical problems, and then remained unemployed while raising young children. 

Notes of VA treatment of the Veteran in 1998 and 1999 reflect ongoing PTSD and depression, treated with medications. In July 1998, she reported that she worked with her husband driving his truck.

On VA PTSD examination in December 2000, the Veteran reported difficulty sleeping, waking in fear, having intrusive dreams of her trauma in service, being easily startled, being afraid of crowds, and increasingly withdrawing from social interaction. She stated that she had frequent crying spells and had panic attacks two or three times a week. She related that she had lost interest in friendships, and that she felt depressed most of the time. She indicated that she had not been able to hold a permanent job. She stated that her PTSD symptoms impacted her marital relationship. She related having had such problems for six or seven years. 

In VA treatment in January 2001, the Veteran indicated that she was not taking any medications for anxiety or depression. In May 2001, she reported that she had been working with her husband driving a truck, but that she stopped working due to increased depression. A clinician restarted medication for depression. In October 2001, she reported depression, anxiety, tenseness, and difficulty falling asleep. She indicated that she had a friend accompany her when she bought groceries. A treating clinician added medication for anxiety. In April 2002, she reported ongoing depression. She related having a part time job at a convenience store. She indicated that she did not like some of the effects of the depression and anxiety medications, and wanted to try going without them.

In September 2002, the Veteran had a Travel Board hearing on the issue of service connection for PTSD. She stated that presently she had trouble sleeping. She related that she jumped out of bed if her husband accidentally touched her when she was sleeping. 

In VA treatment in November 2003, the Veteran reported increased depression over the past several months. She stated that she had difficulty sleeping and felt extremely tired upon awakening. She indicated that she had worked as a stock clerk, but felt she could not do it any longer, and quit. She stated that she had not tried to find another job, and that she just sat home and cried most of the day. She reported having panic attacks two to three times a week, and doing most shopping online to avoid being around people. She related more intense suicidal thoughts, without intent. The treating clinician noted that her affect was very constricted and her mood was very depressed. The clinician restarted her on antidepressant medication. 

VA treatment notes from 2003 through 2005 reflect multiple adjustments of medications. The Veteran reported a very strained relationship with her husband. In March 2004, she reported a recent an incident in which she had to stop taking care of her grandchildren because she was too nervous and depressed.

On VA examination in May 2004, the Veteran reported that she cried all the time, that she was not sleeping, and that she felt that everyone would be better off if she was dead. She indicated that she was very anxious around crowds. She stated that she tended to avoid crowds, but was able to do necessary shopping with some difficulty.

In VA treatment in September 2004, the Veteran reported ongoing crying spells that were somewhat less frequent on her present medication. She stated that she went once or twice a week to her local American Legion chapter. The treating clinician opined that it was ill-advised for her to resume employment, as she had very low tolerance for adapting to new situations, and was susceptible to increased stress and exacerbation of symptoms of PTSD, depression, and anxiety.

In VA treatment in June 2005, the Veteran reported crying spells. In August 2005, she related increased depression, irritability, and worry. In March 2006, she reported increased anxiety and depression. 

In VA treatment in March 2007, the Veteran indicated that she continued on medication for depression and anxiety. She stated that medications did not help with her sleep, which was intermittent and erratic. She reported that she spent time caring for her grandchildren. She related that her PTSD symptoms flared up when she was in public, and that she avoided public places and shopped at off hours. She indicated that she had been told it would be better not to be in a work environment. She stated that she had not held employment since 2002. In 2007 she had some sessions of group therapy for veterans with military sexual trauma. In February 2008, she reported that she was unable to work, as she felt stressed whenever she sought employment. In 2008 she participated in an outpatient PTSD treatment program. In October 2008, she related that she was isolative and primarily stayed at home. She stated that under stress she broke down and cried uncontrollably.

On VA PTSD examination in June 2009, the Veteran reported that she was on medication for PTSD. She stated that she had not worked since 2002, and that when she had worked her psychiatric symptoms had impacted her occupational functioning. She related that because of anxiety she avoided public places, and did necessary shopping at uncrowded times.

In a September 2009 statement, the Veteran wrote that her psychological condition was not improving. She stated that she continued on medications, including to help her sleep. She reported having crying spells. She indicated that she did not eat regularly, that she sometimes did not answer the telephone for fear of personal contact, and that she stayed in her house for days at a time.

In VA treatment in December 2009, the Veteran was very tearful and reported recent suicidal thoughts. A clinician adjusted medications. In March 2010, she reported that she largely stayed in her room, with occasional trips to the kitchen for food or to the bathroom. In August 2010, she stated that her sleep was better on present medications. She reported that her brother was living with her. She indicated that she enjoyed sewing and going to church. She related ongoing depression. In February 2011, she reported that she used sewing to distract herself from PTSD symptoms, but that sometimes the symptoms were too severe and that did not work. In April 2011, she stated that she needed medication to sleep. She reported occasional crying spells. 

In the Board hearing on May 16, 2011, the Veteran reported that she was on medications to address her PTSD. She stated that she had crying spells, weekly panic attacks, and daily, constant suicidal thoughts. She reported that she lost control and yelled and screamed at her husband. She related that she was not able to engage in any sexual relationship and became upset if her husband even touched her. She indicated that she largely avoided interaction with others. She explained that she mostly stayed at home in her room by herself. She stated that she bought groceries when there were fewer people in the store, sat to the side away from others at weekly Weight Watchers meetings, and attended a church that had only twenty members. She indicated that she could not work because she could not tolerate being around people. She stated that she had not tried to work since she left a job eight years earlier. She reported that she worked in that job, as a stocker in a warehouse, for a couple of months, but then had a prolonged crying spell on her way to work and resigned. She indicated that she had considerably impaired memory, with difficulty remembering what she intended to do right after she started to do it. She also stated that she had trouble sleeping.

In a June 2012 statement, the Veteran wrote that her PTSD made her unable to work because she could not handle the pressure of being around people, and she had anxiety and panic attacks.

In June 2012, the VA social worker who treated the Veteran expressed the opinion that the Veteran's PTSD continued to interfere with her ability to work. The social worker noted that the Veteran continued to avoid interactions with other people except for attending baseball games with her brother.

On VA examination in August 2012, the Veteran reported that her husband was a long haul truck driver who was only home three to four days a month. She stated that they did not have an intimate relationship. She indicated that her brother, who lived with her, accompanied her whenever she went out, or else she did not feel safe. She stated that when she last tried to work, in about 2001, she quit after having a panic attack on the way to work. She reported that she continued to have panic attacks. The examiner found that the Veteran's PTSD produced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

The Veteran submitted a history of her employment earnings as recorded by the United States Social Security Administration. That record indicates that in 1983 through 1987 she had earnings that appear consistent with full time employment. From 1988 through 2014, the last year recorded, in all but two years she had no earnings. In 1992 and 2002 she had earnings that were a small fraction of those from any of her apparent full time employment years in the 1980s, suggesting that her employment in each of those years that fell short of substantial or sustained employment. The earnings history is consistent with her employment history as reflected in treatment records over the years.

In August 2016, private psychologist J. D. S., Jr., Psy.D., reviewed the Veteran's claims file and interviewed the Veteran. Dr. S. discussed the treatment records in detail, noting many reports of the Veteran's difficulty going outside of her home and being in public places. Dr. S. expressed the opinion that it is at least as likely as not that, since at least as early as 2000, the Veteran's PTSD has resulted in serious occupational and social impairment with deficiencies in most areas including work, family relations, judgment, thinking, and mood. Dr. S. opined that it is at least as likely as not that the Veteran's PTSD precluded her from securing and following substantially gainful employment from before 1994, and that it is certain that her PTSD precluded such employment from October 2008 forward.

Treatment and examination records and statements from the Veteran provide a PTSD disability picture from 1994 forward that includes fluctuations in severity and many adjustments in medications. Through the adjustments and fluctuations, from 1994 forward her PTSD has produced occupational and social impairment with clear deficiencies in work capacity and mood. The PTSD has produced problems in family relations that sometimes have risen to the level of deficiency. At times, such as with isolative behavior and during panic attacks, her judgment and thinking have been impaired and even deficient. Thus, from the November 10, 1994, effective date of service connection forward, her PTSD has closely approached or has met the criteria for a 70 percent disability rating. The Board therefore grants a 70 percent rating from that date.

From 1994 forward, the Veteran's PTSD has not produced total occupational and social impairment. She has remained able to perform tasks at home and to interact with family members, and has not had even more severe symptoms such as grossly impaired thought, hallucinations, danger to herself or others, or disorientation. Her impairment due to PTSD thus has not met or approached the criteria for a rating higher than 70 percent.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321. Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008). First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops. Id. If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id.

The schedular criteria fully account for the Veteran's complaints of occupational and social impairment with deficiencies in most areas. Therefore no extraschedular evaluation is warranted.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). Here, all service-connected symptoms and manifestations are captured in the assigned schedular evaluations; there are no unaccounted for impairments.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. Marginal employment is not considered substantially gainful employment. 38 C.F.R. §§ 3.340, 4.16(a). Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop. 38 C.F.R. § 4.16(a). 

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent. 38 C.F.R. § 4.16 (a). However, when such thresholds are not met, it remains VA policy that a Veteran who is unable to secure and follow a substantially gainful occupation due to service-connected disabilities shall still be rated totally disabled. Those claimants must be referred to the Director, Compensation and Pension Service, for extraschedular consideration. 38 C.F.R. § 4.16(b). The Board cannot grant extraschedular entitlement in the first instance.

The RO determined in an October 2012 that TDIU was warranted from May 16, 2011, the first day on which the Veteran met the schedular eligibility requirements. As the Board has previously noted, however, and as was noted in the February 2015 remand of this issue, a claim for PTSD on an extraschedular basis under 38 C.F.R. § 4.16(b) was actually pending throughout the appellate period.  

The Board remanded the matter, directing that it be referred to the Director.  As of this time, no further action has been taken with regard to TDIU by the AOJ. In  light of the above decision granting an increased 70 percent rating for PTSD, however, the need for action under 38 C.F.R. § 4.16(b) is rendered moot, and the Board therefore again takes jurisdiction over the TDIU claim.

Throughout the appellate period, the Veteran is rated a combined 80 percent disabled by service-connected PTSD, left knee disabilities, and hypertension, with PTSD alone rated 70 percent disabling. Under either schedular threshold, the Veteran is eligible for TDIU.  38 C.F.R. § 4.16(a).

This is the same evaluation level and disability combination that the AOJ found rendered the Veteran unemployable as of May 16, 2011. It would be inconsistent and in violation of the reasonable doubt doctrine to find that the Veteran was not also unemployable due to her service connected disabilities prior to that date.

Accordingly, entitlement to TDIU must be awarded for the period prior to May 16, 2011.


ORDER

From November 10, 1994, a 70 percent disability rating for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to TDIU prior to May 16, 2011, is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


